Citation Nr: 0532332	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  02-01 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service in from September 
1965 to September 1967.
  
This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of November 2000 from the 
Detroit, Michigan, Regional Office (RO), of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for hepatitis C.  

In September 2005, a hearing on appeal was held in Detroit, 
Michigan, (Travel Board hearing), before the undersigned, who 
is the Veterans Law Judge designated by the Chairman to 
conduct that hearing.  38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

The veteran has asserted, in writing and during testimony 
before an RO hearing officer and the undersigned Veterans Law 
Judge, that service connection should be assigned for the 
residuals of hepatitis C.  The record indicates that while 
the veteran was serving in the Republic of Vietnam, he 
suffered a shrapnel wound to the left forearm.  The veteran 
has claimed that somehow, as a result of that wound, while 
performing his duties in Vietnam, he became infected with the 
hepatitis C virus.  He maintains that it was his military 
service, and not post-service behavior, that produced his 
current condition.  

Initially, the Board notes that as a result of the veteran's 
appeal, the veteran has been issued a statement of the case 
(SOC) and numerous supplemental statements of the case 
(SSOCs).  Nevertheless, despite the issuance of these various 
documents, a VCAA [Veterans Claim Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000)] letter informing 
the veteran of the evidence he needed to supply and what VA 
would do in order to assist him with his claim has not been 
provided by the RO.  That is, the veteran has never been sent 
a VCAA-type letter that describes to the veteran what he 
needs to do in order to prevail on his claim. Accordingly, 
the Board finds that VA has not satisfied its duty under the 
VCAA to notify and assist the appellant with regards to his 
claim.

The VCAA redefined the obligations of VA with respect to the 
duty to assist and imposed on VA certain notification 
requirements.  VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159(b) (2005).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(c) (2006).  
Additionally, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claims, 
although the ultimate responsibility for furnishing evidence 
rests with the appellant.  See 38 U.S.C.A. § 5103A (West 2002 
& Supp. 2005); 38 C.F.R. § 3.159(c) (2005).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  While it is true that the veteran 
did undergo a VA examination in October 2002 and additional 
comment were procured in August 2003, the examination report 
does not discuss whether the veteran's pre-service hepatitis 
may have, as a result of his military service, lead to the 
development of hepatitis C, or whether the treatment the 
veteran received for his service-connected forearm disability 
precipitated the development of hepatitis C.  

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2005). The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service- 
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Because a VA medical expert has not had an opportunity to 
comment on the claims made by the veteran, it is the opinion 
of the Board that the claim should be returned to the RO for 
additional medical testing and evaluation.  The VA has a duty 
to obtain a medical examination or opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  In 
this instance, a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment along with the veteran's complete service 
(and post-service) medical records so that the disability 
evaluation will be a fully informed one should be 
accomplished in regards to the appellant's claim for service 
connection.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore, a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO/AMC for the 
following development:

1.  The RO/AMC must issue a letter that 
provides in detail what the veteran must 
do in order to prevail on his claim for 
service connection on a direct, to 
include aggravation of a pre-existing 
disability, and on a secondary basis.  
The RO/AMC must tell the veteran that he 
must show that he has the claimed 
disability and that there is some 
etiological link between the claimed 
disability and a service-connected 
disorder.  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA.  Moreover, the veteran must be 
informed:  (1) of the notification and 
duty to assist provisions of the VCAA and 
its implementing regulations; (2) about 
the information and evidence not of 
record that is necessary to substantiate 
his claim for service connection; (3) 
about the information and evidence that 
VA will seek to provide; (4) about the 
information and evidence the claimant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to the issue of 
service connection for hepatitis C.  The 
RO/AMC must specifically inform the 
veteran what must happen in order for the 
veteran to prevail on his claim.

The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO/AMC should request that the 
veteran identify all VA and non VA health 
care providers who treated him for his 
hepatitis C.  The RO/AMC should procure 
duly executed authorization for the 
release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A (West 2002 & Supp. 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002)).

The RO/AMC should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO/AMC should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, that are not already of 
record.  In addition, the RO/AMC should 
request any and all outpatient and 
inpatient treatment records, to include 
any and all clinical medical records 
accorded him by any VA Medical Center 
(VAMC) the veteran may identify, that are 
not already of record.

3.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the nature, extent, and 
etiology of his claimed Hepatitis C.  All 
indicated tests and studies should be 
performed.  The claims folder, including 
all newly obtained evidence, must be sent 
to the examiner(s) for review.  The 
examiner(s) should address the following 
matters:

a.  Summarize the medical history, 
including the onset and course, of his 
claimed hepatitis C, and the hepatitis 
(unknown type) he suffered therefrom 
before he entered onto active duty.  

b.  Describe any current symptoms and 
manifestations attributed to his 
hepatitis C.

c.  Complete any diagnostic and clinical 
tests required and provide diagnoses for 
any and all liver, skin, blood and any 
other pathology identified. 

d.  Concerning the claim for service 
connection for hepatitis C, the examiner 
is requested to provide the following 
opinions: 

(1)  Is it as likely as not that any 
diagnosed hepatitis C is the result of 
the hepatitis condition the veteran 
experienced prior to his entry onto 
active duty. 

(2)  Is it as likely or not that any 
diagnosed hepatitis C is the result of 
any blood transfusions or treatment he 
received for a shrapnel wound to the 
forearm while he was on active duty.    

(3)  The examiner should express an 
opinion as to whether any service-
connected disability has caused an 
increased in the severity of any found 
hepatitis C in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995).

(4)  The record reflects that the veteran 
served in the Republic of Vietnam where 
he suffered from a shrapnel wound.  The 
service medical records indicate that the 
wound became infected and that he 
received extensive treatment to cure the 
infection.  The veteran asserts that he 
was exposed to blood-borne viruses and 
pathogens from other wounded soldiers, 
and that this exposure (or the treatment 
he received for his own wound) resulted 
in the development of hepatitis C.  
Nevertheless, the record also indicates 
that the veteran was, after completion of 
his service, an intravenous drug user.  
He also had multiple sex partners and did 
not practice "safe sex".  Additionally, 
the record reflects that the veteran was 
not diagnosed with hepatitis C until 2001 
- 34 years after his discharge from 
service.  The examiner should express an 
opinion as whether it is more likely than 
not that the veteran's current hepatitis 
C was the result of his military service, 
or whether it is the result of post-
service actions and activities.  

If these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  The 
examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
The examiner should, if possible, provide 
references to medical treatises and 
publications.  The examiner is requested, 
if required, to provide comments on the 
veteran's assertions; i.e., why his 
assertions are speculative and not based 
on sound medical principles.   If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the condition at 
issue, such testing or examination is to 
be accomplished prior to completion of 
the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994).  See also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO (or AMC) should adjudicate the appellant's 
claim.  The RO (or AMC) must discuss the applicability of 
Allen v. Brown, 7 Vet. App. 439 (1995).  If the benefit 
sought on appeal remains denied, the appellant and the 
appellant's representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

